DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed November 16, 2021.
An amendment to amend the claims 1, 3, 11 and 13 has been entered and made of record in the application of Brown for a “wireless locket with integrated angle of arrival (AOA) detection” filed October 12, 2018.

Claims 2, 10 and 12 have been cancelled.  
A new set of claims 21-23 is introduced.
Claims 1, 3-9, 11 and 13-23 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on November 16, 2021, has been entered.
Response to Arguments

In view of applicant’s amendment to amend the claims 1 and 11 to obviate the 35 U.S.C.  §112 first paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, first paragraph.        

Applicant's arguments with respect to the pending claims 1, 3-9, 11 and 13-23, filed November 16, 2021, have been fully considered but are moot in view of the new ground(s) of rejection.
 
Claim Objections

Claim 22 is objected to because of the following informalities: the acronym
“GPS” is not defined by the claim. An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


“the location of the authentication device” should be “a location of the authentication device”.

Claim 22 recites the limitation "the location sensor" in line 1 and "the location of the authentication device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “the location sensor” should be “a location sensor” and “the location of the authentication device” should be “a location of the authentication device”.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US# 9,218,696 B2) in view of Lowder (US# 9,640,004) and in view of Jonsson (US# 10,228,444 B2).

Referring to claim 1, Dumas et al. disclose a lock (11) (i.e. a lockset) (column 2 lines 32 to 58; see Figures 1 to 11) comprising:
the lock 11 may be installed in a standard deadbolt hole and may be battery powered, for example. The lock 11 may be a human controlled (keyed) lock, for example (FIG. 2a). The lock 11 includes an outer cylinder 12 that rotates freely around a standard key cylinder 13. When engaged, the cylinder 13 is linked to a deadbolt 14 (which may optionally be part of lock 11) (i.e. a bolt), thus giving the user control to extend or retract the deadbolt utilizing their key (i.e. a latch assembly including a bolt movable between an extended position and a retracted position) (column 3 lines 65 to column 4 line 7; see Figures 1 to 4);
the lock 11 may be motor powered (FIG. 2b). When a user is in sufficiently close vicinity or touches anywhere on the lock, or in proximity of the lock, 11, the deadbolt 14 is driven by the a motor configured to move the bolt between the extended position and the retracted position) (column 4 lines 12 to 17; see Figure 2b);
a controller 21 or processor and wireless communication circuitry 22 for wireless communication which as will be discussed below, enable remote access device 15 to operate lock 11 (i.e. a controller configured to electronically control the motor to control movement of the bolt between the extended position and the retracted position responsive to receiving a valid authentication from an authentication device) (column 4 lines 7 to 11; see Figures 1 to 4);
the lock wireless communication circuitry 22 (i.e. a receiver) changes states and starts listening for a remote access device 15 (i.e. an authentication device) advertisement. Once a connection is made authentication can be done upon connection, or upon lock or unlock request from remote access device 15. Once authenticated, the lock 11 tracks the Received Signal Strength Indicator (RSSI) of the remote access device until the algorithm determines it is within a defined accessible range from lock 11 (i.e. a receiver connected to an antenna to detect an incoming wireless signal transmitted from an authentication device) (column 4 lines 48 to 56; see Figures 1 to 3b).
However, Dumas et al. did not explicitly disclose an interior assembly and an exterior assembly, wherein only one of the exterior assembly or interior assembly includes an antenna; wherein the controller includes an angle of arrival sensor configured to determine a distance and a direction to the authentication device by analyzing a wireless phase and timing of the incoming wireless signal transmitted by the authentication device; and wherein the controller is configured 
In the same field of endeavor of an access control system, Lowder teaches that an interior assembly (24b) and an exterior assembly (24b), wherein only one of the exterior assembly (24b) or interior assembly (24a) includes an antenna (42) (i.e. a door 20 includes a lock 22 having an external escutcheon or housing portion 22a having an exterior actuator handle 24a and an antenna 42 and an interior escutcheon or housing portion 22b having an interior actuator handle 24b. In use, the portable remote device may be located on the exterior region 21a of the door as mobile phone 30 or in the interior region 21b of the door as mobile phone 30'. In each instance, the mobile phone 30, 30' transmits radio frequency signals 34 from a distance of directly adjacent to the door lock antenna 42 to up to 30 to 100 m from the antenna to permit the phone and lock to communicate wirelessly, but without providing a means for the lock to know the proximity and location of the phone on the inside or outside of the door, or even on a floor above or below the door.  The controller 40 is also operably connected to antenna 42 and microphone 44a on the exterior lock escutcheon 24a) (column 6 lines 16 to 46; see Figures 1 to 3) in order to locate the exactly location of the portable remote device mobile phone of an authorized person.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the single antenna at either the exterior or the interior of the lock for sending or receiving radio frequency signal with the portable remote device mobile phone for identification as an authorized user of the lock taught by Lowder with the lock that tracking the received signal strength indicator (RSSI) of the remote access device until the algorithm determines that the remote access device is within a 
In the same field of endeavor of an access control system, Jonsson teaches that a processor 60 (i.e. a controller) controls the general operation of access control device 13. The processor 60 can be any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller unit (MCU), digital signal processor (DSP), application specific integrated circuit (ASIC) etc., capable of executing software instructions or otherwise configured to behave according to predetermined logic. Hence, the processor 60 can be capable of executing software instructions 65 stored in a memory 64, which can thus be a computer program product. The processor 60 can be configured to execute the method described with reference to FIG. 4 above.  The processor 60 connects to an input/output 63 for communicates with the portable key device 2 over wireless interface using a plurality of antennas 5 (column 10 lines 18 to 57; see Figure 5).  In a detect first angle of arrival (AoA) step 40a, a first angle of arrival of a wireless signal from the portable key device is detected using a first pair of separated antennas (column 5 line 60 to column 6 line 17; column 9 lines 1 to 13; see Figures 2A-2D).  When a wireless signal is received from the portable key device 2, a time difference in receiving the wireless signal can be detected. This can e.g. be detected using a phase difference between the received signals. Using the time difference, a first angle of arrival (AoA) .alpha. is calculated. However, the first AoA .alpha. is only in relation to the first line 6a between the first pair of antennas 5a, 5b. In other words, from the first midpoint 3a, the portable key device can be along a first direction 10a, wherein the controller includes an angle of arrival sensor configured to determine a distance and a direction to the authentication device by analyzing a wireless phase and timing of the incoming wireless signal transmitted by the authentication device) (column 6 lines 18 to 30; column 9 lines 20 to 42; see Figures 1 to 5); and
using wireless communication, the authenticity and authority of the portable key device can be checked in an unlock procedure, e.g. using a challenge and response scheme, after which the access control device grants or denies access. Alternatively or additionally, the portable key device can be used in the same way to, when granted, trigger the barrier to be opened e.g. using a door opener.  The antennas are also used, in pairs, to detect angles of arrival to the portable key device 2, to thereby determine whether the portable key device 2 is within an active area in relation to the barrier 15. The active area is defined such that it is beneficiary to trigger access control when the portable key device is located in the active area (i.e. wherein the controller is configured to control movement of the bolt between the extended and retracted positions based, at least in part, on the distance and the direction to the authentication device) (column 5 lines 16 to 59; column 7 lines 34 to 48; see Figures 1 to 5) in order to determine a correct position of the portable key device.
	At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the position determination of the portable key device using angle of arrival of the wireless signals received taught by Jonsson in the lock tracks the received signal strength indicator (RSSI) of the remote access device until the algorithm determines that the remote access device is within a defined 
  
Referring to claim 8, Dumas et al. in view of Lowder and Jonsson disclose the lockset of claim 1, Dumas et al. disclose that when the user 70 approaches, their position is determined by receiving signals from remote access device 15' at an exterior facing antenna 52. Once user 10 is within activation range 91, and touches the lock 11 (i.e. the remote access device 15 is approaching the lock 11), the lock 11 radio switches to an internal antenna 50 to verify the user 70 is on the outside (i.e. wherein the controller is further configured to analyze the distance and direction information to determine if the authentication device is one or more of approaching or getting farther away from the lockset) (column 8 lines 14 to 24; see Figures 7a and 7b).

Referring to claim 9, Dumas et al. in view of Lowder and Jonsson disclose the lockset of claim 8, Dumas et al. disclose that when the user 70 approaches, their position is determined by receiving signals from remote access device 15' at an exterior facing antenna 52. Once user 10 is within activation range 91, and touches the lock 11 (i.e. the remote access device 15 is approaching the lock 11), the lock 11 radio switches to an internal antenna 50 to verify the user 70 is on the outside. If the calibrated RSSI, as determined by controller 21, or some other element of system 10, from one or more readings from the internal antenna 50 is less than the external calibrated RSSI reading or readings, user 70 is determined by controller 21 to be on the wherein in response to a determination the authentication device is approaching or getting farther from the lockset, the controller sends a signal to the motor to control movement of the bolt between the extended position and the retracted position) (column 8 lines 14 to 24; see Figures 7a and 7b).
 
Referring to claim 21, Dumas et al. in view of Lowder and Jonsson disclose the lockset of claim 1, Dumas et al. disclose that wherein the controller is further configured with a location sensor to further identify a location of the authentication device (i.e. a user will approach or touch lock 11 to be detected by proximity detector 27 sending a user interaction signal to the controller 21. The radio 1022 will receive signals from a remote access device 15 at one or both of antennas 50 and 52. The received signals will be processed by the controller 21 to determine position and location) (column 12 lines 26 to 32; see Figures 1 and 10).

Referring to claim 22, Dumas et al. in view of Lowder and Jonsson disclose the lockset of claim 1, Dumas et al. disclose that wherein a location sensor receives Global Position System (GPS) data received from the authentication device to identify a location of the authentication device (i.e. a remote access device 15 for example, may include the remote access application and a global positioning system (GPS) receiver 23. The GPS receiver may be used to track the location of remote access device 15 relative to the position of lock 11 and enable communication by the lock 11 only when the remote access device 15 is within range, by geo fencing for example. If the remote access device 15, i.e. mobile wireless communications device 15' is outside the range, as determined by the GPS receiver 23, remote access 15 may tell the lock 11, via the cell network 35 and Internet 28 through the RPU 30 to go into sleep mode or 

Referring to claims 11 and 23, Dumas et al. in view of Lowder and Jonsson disclose a method of detecting an authentication device for use with an electronic lockset, the claims 11 and 23 same in that the claims 1 and 21 already addressed above therefore claims 11 and 23 are also rejected for the same obvious reasons given with respect to claims 1 and 21, respectively.
   
Allowable Subject Matter

Claims 3-7 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claims 3 and 13, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the controller is further configured to analyze the distance and direction information using an algorithm to detect patterns in the information, wherein the detected patterns reflect the authentication device moving in a geometric pattern. 
 
Claims 4-7 and 14-20 depend either directly or indirectly upon dependent claims 3 and 13; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684